Title: From Alexander Hamilton to Rufus King, 5 January 1800
From: Hamilton, Alexander
To: King, Rufus


New York January 51800
It is indeed a long time, My Dear Sir, since I have written to you, and I feel my obligation to you for the continuance of your correspondence notwithstanding my delinquency.
Had it been true, that I had left every thing else to follow the Drum, my delinquency would not have been so great. But our military establishment offers too little inducement and is too precarious to have permitted a total dereliction of professional pursuits. The double occupation occasionned by these added to Military Duties, and the attentions which circumstances call me to pay to collateral objects, engage my time more than ever and leave me less leisure for communication with distant friends.
If the projected cypher was established I should now have very much to say to you. But for this the arrangement is not yet mature. Soon however, I hope, to make it so, by forwarding to you the counterpart, which is in preparation. I must however give you some sketch of our Affairs.
At home, every thing is in the main well; except as to the Perverseness and capriciousness of one and the spirit of faction of many.
Our measures, from the first cause, are too much the effect of momentary impulse. Vanity and Jealousy exclude all counsel. Passion wrests the helm from reason.
The irreparable loss of an inestimable man removes a controul which was felt and was very salutary.
The leading friends of the Government are in a sad Dilemma. Shall they risk a serious scism by an attempt to change? Or shall they annihilate themselves and hazard their cause by continuing to uphold those who suspect or hate them, & who are likely to propose a course for no better reason than because it is contrary to that which they approve?
The spirit of Faction is abated no where. In Virginia it is more violent than ever. It seems demonstrated that the leaders there, who possess completely all the powers of the local Government, are resolved to possess those of the National, by the most dangerous combinations, & if they cannot effect this, to resort to the employment of physical force. The want of disposition in the people to second them will be the only preventive. It is believed that it will be an effectual One.
In the two houses of Congress we have a decided Majority. But the dread of unpopularity is likely to paralise it and to prevent the erection of additional buttresses to the Constitution: a Fabric which can hardly be stationary and which will retrograde, if it cannot be made to advance.
In the Mass of the People the dispositions are not bad. An attachment to the system of peace continues. No project contrary to it could easily conciliate favour. Good Will towards the Government in my opinion predominates—though a numerous party is still actuated by an opposite sentiment and some vague discontents have a more diffused influence. Sympathy with the French Revolution acts in a much narrower circle than formerly; but the jealousy of Monarchy, which is as active as ever, still furnishes a hand by which the factious mislead well meaning persons.

In our Councils there is no fixed plan. Some are for preserving and invigorating the Navy and destroying the army. Some, among the friends of Government, for diminishing both on pecuniary considerations.
My plan is to complete the Navy to the contemplated extent—say Six Ships of the line, Twelve frigates and Twenty four Sloops of War—to make no alteration for the present as to the Military Force—And finally to preserve the Organs of the existing force; reducing the men to a very moderate number. For this plan there are various Reasons that appear to me solid. I much doubt however that it will finally prevail.
The recent depredations of British Cruisers, sanctionned in various instances by the Courts, have rekindled in many breasts, an animosity which was fast extinguishing. Such persons think they see in the circumstance a new proof that Friendship towards this Country on the part of Great Britain will always be measured by the scale of her success. A very perplexing conflict of sensations is the result of this impression.
I must hasten to a Conclusion. It was unnecessary for me to have told you that for the loss of our illustrious friend every heart is in mourning. Adieu God bless you

P S   Who is to be Commander in Chief? Not the next in Command. The appointment will probably be deferred.

